COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 THE STATE OF TEXAS,                             §               No. 08-17-00175-CR

                        State,                   §                  Appeal from the

 v.                                              §           County Criminal Court No. 4

 JESUS TABARES,                                  §             of El Paso County, Texas

                        Appellee.                §               (TC# 20140C13890)

                                               §
                                             ORDER

         The Court has this day considered the State’ motion for a stay of trial court proceedings

pursuant to Tex. Code Crim. Proc. Art. 44.01(e) and concludes the motion should be

GRANTED. The Honorable Jesus Herrera shall therefore stay any further proceedings in cause

number 20140C13890, styled Jesus Tabares v. The State of Texas, pending further order of this

Court.

         IT IS SO ORDERED this 28th day of July, 2017.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.